Title: Arthur S. Brockenbrough to Thomas Jefferson, 5 July 1819
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond July 5t 1819
          
          Your two letters pr the last mail is this moment recd (5 OClock P.M) the one enclosing a Dft on the President of the literary fund for eight hundred and forty dollars shall be attended as soon as possible, I should have been with you ’ere this but for the hope and expectation of the arrival of Mr Ware and his hands, at any rate I shall be with you by the 8th
          
            I am Sir Respectfully your Obt Sert
            A. S. Brockenbrough
          
        